Citation Nr: 1453449	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-23 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and dysthymic disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran testified at a hearing at the RO conducted by the undersigned Veterans Law Judge in June 2013; a copy of the transcript is of record.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks an evaluation in excess of 50 percent for his PTSD and dysthymic disorder.  

At the June 2013 hearing, the Veteran indicated that his PTSD had increased in severity since the most recent VA examination that was conducted in June 2011.  Specifically, the Veteran endorsed having increased agitation towards his wife and having suicidal ideations.  The Board, therefore, finds that a new examination is necessary to determine the current severity of his PTSD and dysthymic disorder.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (April 7, 1995).  The Veteran also stated that he has been receiving treatment at the Vet Center one time per week since 2010.  These records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered to the Veteran for the PTSD and dysthymic disorder, to specifically include his treatment records from the Vet Center.

2.  The AOJ should then have the Veteran scheduled for a VA examination to determine the current severity of his PTSD and dysthymic disorder.  

The claims file and a copy of this Remand should be provided to the examiner for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


